DETAILED ACTION
	In Reply filed on 02/03/2022 Claims 25- 50 are pending. Claims 25- 50 are allowed per Office Action filed on 12/01/2021. Claims 25- 50 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 02/03/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS lacks a statement as specified in 37 CFR 1.97(e). See Notice of Non-Compliant Information Disclosure Statement filed on 02/10/2022   It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vladimir Lozan on 10/27/2021.

The application has been amended as follows: 

(Currently Amended) A formliner for use with a framework to create a decorative pattern on curable material, the formliner comprising:
a cell comprising a base configured to face the curable material, wherein the base is configured to extend along a backing of the framework and at least a part of the base is configured contact the backing of the framework, wherein the framework is configured to support the formliner in a desired position; and
a rib system comprising a plurality of ribs extending along the cell and forming at least a part of a boundary of the cell, the plurality of ribs comprising: 
an overlapping section connected with the cell and comprising a first rib edge, the overlapping section configured to face the curable material in use, the first rib edge being a free end of the overlapping section; 
an overlapped section connected with the cell and comprising a second rib edge, at least a portion of the overlapping section configured to overlay onto at least a portion of the overlapped section; and
 and the second rib edge of the overlapped section at least partially forming the cutout with the first rib edge being [[a]] the free end of the overlapping section along the cutout, 
wherein an inner periphery is formed where the overlapped section connects with the base of the cell, the inner periphery extending generally along the boundary of the cell and configured to extend generally along the framework,
wherein the first rib edge is configured to extend along the boundary of the cell without contacting the inner periphery of the cell with the at least a portion of the overlapping section overlaid onto the at least a portion of the overlapped section, and
wherein the second rib edge extends along the boundary of the cell, the second rib edge configured to extend toward the backing of the framework such that the second rib edge is configured to provide structural support to the overlapped section and the overlapping section with the at least a portion of the overlapping section overlaid onto the at least a portion of the overlapped section. 

(Currently Amended) The formliner of claim 25, comprising an other cutout at an other corner of the formliner, the first rib edge of the overlapping section and the second rib edge of the overlapped section at least partially forming the other cutout with the first rib edge being [[a]] the free end of the overlapping section along the other cutout.

(Currently Amended) A formliner for creating a decorative pattern on curable material, the formliner comprising:
a cell having a contact surface; and
a rib system including a plurality of ribs extending along the cell and forming at least a part of a boundary of the cell, the plurality of ribs comprising: 
a first section connected with the cell and comprising a first rib end, the first section configured to face the curable material in use, the first rib end being a free end of the first section; a second section connected with the cell and comprising a second rib end, at least a portion of the first section configured to overlay onto at least a portion of the second section; and
a cutout at a corner of the formliner, in the plurality of ribs, the first rib end of the first section and the second rib end of the second section at least partially the free end of the first section along the cutout,
wherein a perimeter is formed where the second section connects with the cell, the perimeter extending along the boundary of the cell,
wherein the first rib end is configured to extend along the boundary of the cell without contacting the perimeter of the cell with the at least a portion of the first section overlaid onto the at least a portion of the second section, and
wherein the second rib end is configured to extend adjacent to a lower portion of the first section with the at least a portion of the first section overlaid onto the at least a portion of the second section. 

(Currently Amended) A formliner for use in creating a decorative pattern on curable material, the formliner comprising:
a cell comprising a base configured to face the curable material; and
a rib system extending along the cell, the rib system comprising: 
a first wall extending upwardly from the base;
a second wall extending from first wall substantially in parallel with an extent of the base;
a third wall extending downwardly from the second wall toward the extent of the base;
a fourth wall extending upwardly from the base; 
a fifth wall extending from fourth wall substantially in parallel with the extent of the base, the fifth wall being a free end of the rib system; and
a cutout at a corner of the formliner, in the rib system, the cutout formed by free ends of the second wall, the third wall, and the fifth wall,
wherein the fifth wall is configured to overlap the second wall.


Allowable Subject Matter
Claims 25- 50 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Alternatively, the prior art does not teach or suggest a formliner comprising: a rib system extending along a cell, the rib system comprising: a second wall extending from a first wall substantially parallel with an extent of the base; a third wall extending downwardly from the second wall toward the extent of the base; a fifth wall extending from a fourth wall substantially in parallel with the extent of the base, the fifth wall being a free end of the rib system; and a cutout in the rib system, the cutout formed by free ends of the second wall, the third wall, and the fifth wall, wherein the fifth wall is configured to overlap the second wall as recited in claim 48.
The closest reference, WO 2010/036971 A1 (“Fitzgerald”), teaches a cutout in Figure 7 but the cutout is formed by walls of an overlapping portion. In other words, Fitzgerald teaches a cutout but not a cutout formed by the first rib end/edge of the first section and the second rib end/edge of the second section. Fitzgerald also does not teach or suggest a cut out being formed of free ends of the second, third, and fifth walls, where the fifth wall is configured to overlap the second wall.
Similarly, USP 4026083 (“Hoyt”), teaches a cutout at a corner (18) (Figs. 1- 2). However, the cutout of Hoyt is not a cutout formed by the first rib end/edge of the overlapping section and the second rib end/edge of the overlapped section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744